DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  
Regarding claim 1, line 5, claim recites as “a main timer that measuring an elapsed time”, where “that” is inappropriate word to use here. 
Note: In order to overcome the above-mentioned informality, the word “ that” can be replaced by “for”. 
	Regarding claim 1, lines 8-10, claim recites as “a first power supply that supplies power to the main timer and the stop management unit and a second power supply that supplies power to the control unit are power supplies different from each other”, where “are power supplies different from each other”, makes the sentence ambiguous. 
Note: In order to overcome the above-mentioned informality, the sentence can be written as “a first power supply that supplies power to the main timer and the stop management unit and a second power supply that supplies power to the control unit wherein the  power supplies are different from each other”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 8 and 9 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Kanai et al. [US 20150340883 A1].
Regarding claim 1, Kanai discloses A battery management device (Battery-monitoring Device 1, fig 1) comprising a cell controller (cell controller 5, fig 1) that performs balancing for adjusting voltages of a plurality of secondary batteries (paragraph [0023] lines 4-8); and
a control unit (control unit 4, fig 1) that controls the cell controller (Paragraph [0023], lines 1-4), wherein the cell controller includes a main timer (Analog Timer 10, fig 1 Note: the analog Timer is the part of cell controller in second embodiment which is similar to first, paragraph [0069], lines 8-12 ) that measuring an elapsed time for stopping the cell controller (paragraph [0029]), 
and a stop management unit (Stop signal output unit 53, fig 3) that stops the cell controller when the main timer is abnormal (paragraph [0035]), and 
a first power supply that supplies power to the main timer and the stop management unit (Paragraph [0022], lines 6-8) and a second power supply that supplies power to the control unit are power supplies different from each other (power is provided from the lead-acid battery 3 to the control unit 4, paragraph [0026], lines 4-5).  
Regarding claim 6, Kanai discloses the battery management device of claim 1, wherein the stop management unit includes a voltage signal output circuit (Voltage measuring unit, 51, fig 3 ) that outputs a voltage signal whose voltage monotonously changes according to the elapsed time,  the voltage signal output circuit holds a voltage of the voltage signal within a predetermined operating voltage range for a predetermined voltage holding time longer than a balancing time set by the control unit (paragraph [0046]), and the cell controller stops when the elapsed time measured by the main timer reaches the balancing time, or when the voltage of the voltage signal falls outside the operating voltage range (paragraph [0049]).  
Regarding claim 8, Kanai discloses the battery management device of claim 1, wherein the cell controller includes a balancing timer (Analog Timer 10, fig 1) that ends the balancing when the elapsed time reaches a predetermined discharge time (paragraph [0051], lines 5-11).  
Regarding claim 9, Kanai discloses an integrated circuit mounted on a cell controller (cell controller 5, fig 1) that is connected to a plurality of secondary batteries (battery cells 7, fig 1) and performs balancing for adjusting voltages of the plurality of secondary batteries (paragraph [0023], lines 4-8), the integrated circuit comprising: 
a main timer (Analog timer 10) that measures an elapsed time for stopping the cell controller (paragraph [0029]); and a stop management unit (Stop signal output unit, 53, fig 3) that stops the cell controller when the main timer is abnormal (paragraph [0035]), wherein the main timer and the stop management unit operate by receiving power supply from a power supply (paragraph [0022], lines 6-8) different from a control unit that controls the cell controller (paragraph [0026], lines 3-5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kanai et al. [US 9755453 B2] as applied to claim 1 above, and further in view of Miura et al. [US 20150303728 A1].
Regarding claim 2, Kanai discloses the battery management device of claim 1, wherein the control unit (control unit 4, fig 1) includes a normal operation mode in which power is supplied from the second power supply to operate, and a low power consumption mode in which power consumption is lower than the normal operation mode (paragraph [0021], lines 3-8), the control unit performs a balancing instruction for the cell controller during operation in the normal operation mode, and then shifts to the low power consumption mode (paragraph [0025], lines 4-7 ), But Kanai does not discloses that the cell controller performs the balancing when the control unit is operating in low power consumption mode.
Miura discloses that the cell controller performs the balancing when the control unit is operating in the low power consumption mode (paragraph [0052]).  
It would have been obvious for a person having ordinary skill in the art, at the time the invention was filed to use the teaching of Miura in Kanai battery management device to achieve the cell balancing even the low power consumption mode. The active cell balancing, even in the low power consumption mode can save the overall power consumption but can also improve the capacity usage. It saves energy instead of burning the excess energy in a cell by transferring the excess energy to a lower energy cell.
Regarding claim 3, the battery management device of claim 2, Kanai further discloses that a control-side timer (Digital timer 9, fig 1 ) that measures a time after the control unit shifts to the low power consumption mode, wherein the control unit shifts from the low power consumption mode to the normal operation mode based on the time measured by the control-side timer paragraph [0054], lines 2, 11-16).  
Allowable Subject Matter
Claims 4, 5, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, Kanai discloses the battery management device of claim 1, no prior art or combination discloses that “the stop management unit includes a sub-timer that is provided separately from the main timer and measures the elapsed time”. 
The claim 5 is allowed for the same reason as mentioned above for the claim 4. 
 Regarding claim 7, Kanai discloses the battery management device of claim 1, but no prior art or the combination discloses “the cell controller stops when the elapsed time reaches the start time, and the stop management unit shortens the start time when the start time becomes abnormally long in the main timer.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kawahara et al. [US 20140159671 A1]. And Shimizu et al. [US 20110199051 A1].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIA KOUSAR whose telephone number is (571)272-3386. The examiner can normally be reached M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SADIA . KOUSAR
Examiner
Art Unit 2859



/RICHARD ISLA/             Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                           	August 22, 2022